 



Exhibit 10.4

(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

(GLOBALWARE SOLUTIONS LOGO) [c25393c2539301.gif]
SPSS — Globalware Physical Fulfillment and Delivery Hosting Agreement
Statement of Work

Page 1of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

          Table of Contents          
1. Terms and Conditions
    3  
1.1 Duration of Statement of Work
    3  
1.2 Change Control
    3  
1.3 Deviation
    3  
2. Background/Summary/Overview
    3  
2.1 Business Engagement
    3  
2.2 Quality Assurance
    4  
3. Definitions
    4  
4. Scope of Services & Service Level Agreements
    4  
4.1 Supply Management
    4  
4.2 Inventory Management
    5  
4.3 Physical Order Details
    6  
4.4 Returns and Return Material Authorization (RMA)
    6  
4.5 Reports, Automated Files & Emails, Tracking
    7  
4.6 Hours of Operation
    8  
4.7 Incident Reporting and Handling
    8  
5. Training
    9  
6. Backup Copies
    9  
8. Assumptions, Pre-requisites and Dependencies
    9  
9. Service Level Remedies
    9  
10. Roles and Responsibilities
    11  
10.1 Client Team Management — GWS
    11  
10.2 Account Management — GWS & SPSS
    12  
10.3 Resources
    12  
10.4 Meetings
    13  
11. Pricing, Commitment & Invoicing
    13  
11.1 Invoicing
    13  
11.2 Physical Fulfilment and Distribution Pricing
    14  
12. Acceptance
    16  

Page 2 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

Statement of Work
The work set forth below is being completed under the terms and conditions of
this Statement of Work (hereinafter “SOW”) and the ‘Globalware Solutions Service
Agreement’, dated May 10, 2007 (hereinafter “Agreement”), between GlobalWare
Solutions, Inc. (“GWS”) and SPSS Inc. (“SPSS”).
1. Terms and Conditions
1.1 Duration of Statement of Work
This Statement of Work (SOW) is for the monthly operations of SPSS’ Physical
Fulfilment and Distribution (PFD) program. This SOW is for a term of two
(2) years commencing on the Effective Date (hereinafter the “Initial Term”).
This Statement of Work shall automatically renew for successive one (1) year
terms unless it is terminated in accordance with the Agreement, Section 9 of
this Statement or a party informs the other party it does not wish to renew this
Statement of Work as set forth below (hereinafter “Renewal Term”).
If GWS does not wish to renew this SOW after the Initial Term or any Renewal
Term, then GWS must provide SPSS at least one (1) year written notice that they
do not wish to renew this SOW. If SPSS does not wish to renew this SOW after the
Initial Term or any Renewal Term, then SPSS must notify GWS in writing at least
90 days prior to the end of the current term that they do not wish to renew.
Other than the above provisions this SOW cannot be terminated without cause.
Except for as provided in Section 9 below, terms and conditions for termination
with cause are defined in Section 4 of the Agreement.
1.2 Change Control
A change in scope or needed enhancements is likely to occur and can/ will be
identified by either GWS or SPSS. Any changes in scope will be managed by the
GWS Account Management Team in conjunction with the appropriate SPSS
counterparts. No enhancements or modifications will be made without written
approval of SPSS and GWS.
1.3 Deviation
In the event that there is deviation from this SOW, GWS and SPSS will mutually
discern ownership of issue and whose responsibility it will be to provide
corrective action according to respective procedures.
2. Background/Summary/Overview
2.1 Business Engagement
SPSS has chosen to engage with GWS, on a non-exclusive basis, as one of its
providers of physical product and order fulfilment (PFD) in North America, EMEA,
and Singapore. The following details in this SOW will meet the needs of SPSS
business requirements inclusive of services and processes, ongoing operational
activities and service level agreements (SLAs).

Page 3 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

2.2 Quality Assurance
GWS is a certified ISO 9001-2000 company and is governed by its ISO procedures
to manage and ensure the service levels within
3. Definitions
“Data Share” GWS’ online system that allows SPSS to upload new or updated
product information and tracks the proofing in GWS’ environment.
“GlobalView “ GWS’ online systems that provides SPSS information, which includes
but is not limited to order tracking and inventory counts.
“Ongoing Services” means the service being provided by GWS in hosting and
delivering SPSS’ products through physical fulfilment.
“Term” means the term of this Statement of Work.
“Support Services” means the support, maintenance, and training services that
GWS will provide SPSS with respect to the PFD.
“Professional Services” refers to services that GWS may provide to SPSS outside
of the terms and conditions of this Statement of Work. Professional Services may
encompass, but not be limited to, consulting advisory, development, and/or
integration services.
“Standard Reports” are any reports that are provided with the GlobalView system,
or any reports that can be created, configured, and modified solely by SPSS
using end-user reporting tools provided by GWS.
“Custom Reports” are any reports provided to SPSS by GWS that require GWS
programming resources to create, configure, or modify at the written request of
SPSS.
4. Scope of Services & Service Level Agreements
4.1 Supply Management
4.1.1 Forecasts and POs

  §   SPSS will provide forecasts for new products to be released for each GWS
location     §   SPSS will provide forecasts for existing products based on
rolling forecasts and against historical reports and current inventory     §  
SPSS will provide POs for GWS supply and third party purchases according
forecasts prior to GWS prurchasing or manufacturing components (e.g., CDs or
other media; supplies for marketing materials).

Page 4 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

4.1.2 Product Lead Times from “Manufacturing Ready”

              Item   North America   EMEA   Singapore
1. GWS Conventional Print & Media Components
  5 to 10 Business Days   5 to 10 Business Days   5 to 10 Business Days  
2. GWS Short Run Demand Print & Media
  3 to 5 Business Days   3 to 5 Business Days   3 to 5 Business Days  
3. GWS Sourced Packaging1
  10 to 15 Business Days   10 to 15 Business Days   10 to 15 Business Days  
4. SPSS 3rd Party Components2
  As scheduled and tracked by GWS AM   As scheduled and tracked by GWS AM   As
scheduled and tracked by GWS AM  
5. GWS Finished Goods Assembly Ready Components
  Additional 1 to 2 Business Days from the days set forth in 1, 2, 3 and 4
above.   Additional 1 to 2 Business Days from the days set forth in 1, 2, 3 and
4 above.   Additional 1 to 2 Business Days from the days set forth in 1, 2, 3
and 4 above.  
6. GWS Finished Goods Inventory Available for Order Fulfilment
  Next Business Day from Assembly   Next Business Day from Assembly   Next
Business Day from Assembly

 

1   GWS Sourced Packaging is defined as components obtained by GWS from third
parties on behalf of SPSS for fulfillment.   2   SPSS 3rd Party Components are
defined as components obtained from third parties by SPSS and shipped to GWS for
fulfilment.

4.2 Inventory Management
4.2.1 Requirements
GWS’ inventory and manufacturing services are an integral piece of the
relationship between SPSS and GWS. GWS will maintain and manufacture inventory
on behalf of SPSS. Requirements are as follow:

  §   Cycle Counting — GWS will validate SPSS inventory counts and compare to
SPSS and GWS records to ensure that the SPSS inventory represented in SPSS
accounting systems and on GWS’ systems is accurate. GWS will maintain a
regularly scheduled cycle count program.     §   CD Replication — GWS will
manufacture CD’s on behalf of SPSS Inc. utilizing the guidelines provided by
SPSS.     §   Warehousing — GWS inventory is warehoused on pallets on site.    
§   Inventory Transfer Pick-Up — A key part of SPSS inventory management
requires that bulk shipments can be made from various warehousing plants for
either distribution to a supplier, customer or to another SPSS warehouse
facility.     §   Kitting — SPSS will utilize GWS to assemble and box together
multiple products which make up a kit.     §   Inventory and Product
Availability — GWS will follow SPSS guidelines related to making new products
and inventory available for shipment to our customers, distributors or another
SPSS warehouse facility.     §   Pick Accuracy Rate — GWS will handle the
preparation required for compiling all of the products, labels, etc. required to
fulfill any given order. SPSS requires a commitment to the accuracy levels for
ensuring the customer receives what was depicted on the order.     §   Inventory
Dedication — GWS inventory is dedicated per agreement for system-to-system
orders or web-store.

Page 5 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

  §   GlobalView — GWS component and Finished Goods inventory can be viewed in
GlobalView.

4.3 Physical Order Details
4.3.1 Order Fulfilment

  §   SPSS systemic feeds of order batch files will be sent and processed at
scheduled intervals.     §   SPSS can enter orders manually into GlobalView.    
§   Orders received Monday to Friday are processed and fulfilled same day for
stocked Finished Goods according to the table in section 4.6 below.     §  
Order fulfilment can be arranged for other hours or days as required, but must
be planned in advance with reasonable amount of notice and carrier availability.
    §   GWS generates pick lists, packing slips, demand print License
Authorization Code letters, and shipping labels according to SPSS specification.
    §   GWS will use shipping carriers as specified on orders received from
SPSS. GWS accounts to be used.     §   Requests for orders to be expedited,
changed or cancelled will be accommodated whenever possible     §   Export
shipments require a SPSS signed Power of Attorney Form (on file at GWS)     §  
Export orders are processed through:

  o   North America: US Government MK Denial’s Denied/ Restricted Parties List  
  o   EMEA: US Government MK Denial’s Denied/ Restricted Parties List     o  
Singapore: US Government MK Denial’s Denied/ Restricted Parties List

  §   SPSS will track any aspect of order status and customize reports in GV    
§   GWS will notify SPSS of undeliverable orders

4.4 Returns and Return Material Authorization (RMA)
4.4.1 General Returns

  §   GWS will receive returns at the locations in the below table — Attn: SPSS
Returns     §   GWS inspects material for external condition and contacts SPSS
for disposition including the handling of serial numbers and LACs and moves
material accordingly

4.4.2 RMA

  §   RMA is received at the locations in the below table — Attn: SPSS RMA     §
  GWS inspects material for external condition and handles material according to
RMA instructions     §   GWS or SPSS can enter and process RMA in GV which
includes instructions for disposition

4.4.3 Return Locations

     
North America
  Globalware Solutions, 200 ward Hill Ave, Haverhill, MA 01835
EMEA
  Globalware Solutions, European Manufacturing & Distribution Center Parellaan
70,2132 WS HOOFDDORPThe Netherlands
Singapore
  Globalware Solutions, 9 Changi South Street 3 #0707 Singapore 486361

Page 6 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

4.5 Reports, Automated Files & Emails, Tracking
It is expected that the following reports will be available/provided to SPSS:

                  Report(s)   Type / Source   Intended Audience   Frequency    
SPSS Usage by Month
  GWS GlobalView   Fulfilment & Distribution   Monthly    
SPSS Daily Reorder Point
  GWS GlobalView   Fulfilment & Distribution   Daily    
SPSS Review Reorder Points Set
  GWS GlobalView   Fulfilment & Distribution   Ad-hoc    
SPSS Component Inventory
  GWS GlobalView   Fulfilment & Distribution   Ad-hoc    
SPSS-Finished Goods Inventory
  GWS GlobalView   Fulfilment & Distribution   Ad-hoc    
Order Receipt File
  GWS Automated System
File   Oracle Log File   Every 5 minutes — 24X7    
Error Holds, Ship Date Holds, Export Holds, Inventory Holds
  GWS GlobalView   Order Management
Fulfilment & Distribution   Ad-hoc    
Ship Confirm File
  GWS Automated System
File   Oracle Order Mgmt Module   Twice per day    
Order Confirmation
  Automated Email   SPSS Customer   Ad-hoc    
Order Tracking
  GWS GlobalView   Sales, Order Management
Fulfilment & Dist Customer
Service   Ad-hoc    
RMA
  GWS GlobalView   Customer Service   Ad-hoc    
Address Correction Report
  GWS Email   Fulfilment & Distribution   Monthly    
Shipping Affidavits
  GWS Email   Fulfilment & Distribution   Monthly/Quarterly    
Invoices
  GWS Email & USPS   Fulfilment & Distribution   Monthly — by the 5th day    
Re-order point
  GWS GlobalView   Fulfilment & Distribution   Bi-Weekly    
Re-order point flag
  GWS GlobalView   Fulfilment & Distribution   Daily    
Inventory Reports
  GWS GlobalView   Accounting Fulfilment & Distribution   Weekly/Monthly    

Page 7 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

All reports are for standard reporting available within GWS reporting systems.
Any customization requested by SPSS will be quoted via a statement of revision.
4.6 Hours of Operation

                              Hours of                     Operation   Hours of
  Hours of     Order and Account   Days of   North   Operation   Operation  
Response Inquiries   Operation   America   EMEA   Singapore   Time
Daily
  Monday — Friday   8am — 5 pm CST   8am — 6pm CET   8 am — 6pm SGT  
Acknowledgement Within 1 hours of notification
Last Business Day of Month
  Monday — Friday   8am — 9pm CST   8am CET — until instructed to stop.   8am
SGT- until instructed to stop.   Within 1 hour of notification
Last Business Day of Quarter
  Monday — Friday   8am — 12am CST   8am CET — until instructed to stop.   8am
SGT- until instructed to stop.   Within 1 hour of notification
Last Day of the Quarter (If falls on Saturday)
  Saturday   8am — 12pm CST   n/a   n/a   Within 1 hour of notification
Last Week of the Quarter
  Monday — Friday   8am — 5pm cst   8am — 6pm CET   8am — 6pm SGT   Within 1
hour of notification  
Fulfilment
  Days of
Operation   Orders
Received by   Orders
Received by   Orders
Received by   Shipping
Date                      
Daily
  Monday — Friday   2:00pm CST   2:00pm CET   2:00pm SGT   Same Day
Last Business Day of Month
  Monday — Friday   8:00pm CST   8:00pm CET   8:00pm SGT   Same Day
Last Business Day of Quarter
  Monday — Friday   9:30pm CST   9:30pm CET   9:30pm SGT   Same Day
Last Day of the Quarter (If falls on Saturday)
  Saturday   11:00am CST   11:00amCET   11:00am SGT   Same Day

4.7 Incident Reporting and Handling
SPSS’ responsibilities will include:

  §   Identify and report issues via phone and/or email     §   Provide
sufficient detail to facilitate GWS in responding to order inquiry and account
management questions     §   Determine priority/severity of the request     §  
Review system access lists, and validate with GWS the SPSS staff that have been
approved to make order inquiries and account changes

Page 8 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

     GWS’ responsibilities will include:

  §   Log call/email – open order inquiry/incident     §   Diagnose, research
and resolve issue     §   Coordinate & communicate status with SPSS     §  
Coordinate closure of the inquiry/incident

5.   Training       GWS will provide training to the designated SPSS employees
on the systems used for PFD processes which include GlobalView and Data Share.  
6.   Backup Copies       GWS will make daily incremental and weekly full backups
of all systems that house SPSS related information. GWS will twice weekly,
including the full backup, store backups offsite in a secure facility. All
backups should be retained for at least one year. In the event that the parties
agree that a disaster has occurred (e.g., in the event the Network crashes), GWS
will provide point-in-time recovery to the last backup of the SPSS related
information. This point-in-time recovery will generally be accomplished in less
than 6 hours. GWS will make best efforts to ensure that this point-in-time
recovery does not take more than 72 hours in the case of a catastrophic event.
Back-up procedures entail storage of SPSS customer data and therefore GWS and
SPSS are responsible for handling of customer data as specified in the
Agreement. SPSS customer information should only be used to facilitate the
obligations under this Statement of Work.   7.   Professional Services      
During the term of this Statement of Work, SPSS and GWS may determine that an
SPSS request falls outside the terms and conditions of this Statement of Work.
Should this be the case, SPSS and GWS will mutually develop a Statement of Work
in support of the necessary services, including any necessary additional costs.
  8.   Assumptions, Pre-requisites and Dependencies       The ability to execute
the ongoing requirements of Physical Fulfilment and Delivery will be dependent
upon the successful implementation of the Physical Fulfilment and Delivery setup
project, described in a separate, mutually agreed upon SOW.   9.   Service Level
Remedies       The remedies set forth below are SPSS’ sole and exclusive
remedies, and GWS’ sole and exclusive liability, for interruption of the PFD
Service.

Page 9 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

  9.1   Order Processing SLAs

Subject to Section 9.2 below, GWS agrees to provide credits as and in the
amounts described below (“Credits”) if it fails to meet either of the following
order processing service level commitments (the “SLA Commitments”) with respect
to any Valid Order (defined below).
On Time Delivery Commitment: All Valid Orders received into the GSW Power Access
system by the applicable time for the region (as set forth in Section 4.6 ”Hours
of Operation”) on or before the last business day of a given calendar month (the
“Order Cutoff Day”) will be delivered to an appropriate third party for shipment
on or before the end of the applicable Order Cutoff Day (the “Shipping Cutoff
Time”).
For measurement purposes, should GWS be unable to accept Valid Orders due to GWS
error, then the Log File date/time stamp when the first attempt to send the
order file to the GWS FTP site was made, will take precedence over the date/time
stamp of the receipt of the order in Power Access.
Order Fulfillment Accuracy Commitment: All Valid Orders will be directed to the
applicable ship to address and contain the quantity and type of products
specified in the applicable order. Any Valid orders not meeting these criteria
will be considered unfulfilled orders, and therefore subject to the penalties
below.
For the purpose of calculating credits due to SPSS from GWS below, a region
pertains to the specific GWS Fulfillment Center that may be at fault for an
unfulfilled order, and the revenue generated by that Center in fulfillment of
SPSS orders.

  A.   Monthly Fulfillment:

On a calendar monthly basis, GWS will grant to SPSS a Credit for each Valid
Order that GWS failed to fulfill by the applicable Shipping Cutoff Time in
accordance with the SLA Commitments for the applicable region in which such
failure occurred. The amount of such Credit with respect to each such
unfulfilled order will be equal to 1% of the monthly fulfillment revenue from
the region the violation occurred payable to GWS in connection with that
unfulfilled order, provided that, in no event shall the aggregate amount of
Credits granted to SPSS in accordance with this Section 9.1(A) with respect to
any calendar month exceed 30% of the monthly regional fulfillment revenues
actually paid to GWS by SPSS with respect to that calendar month.     B.   End
of Quarter Fulfillment:

Notwithstanding the foregoing, in the event that GWS is required to grant to
SPSS a Credit under Section 9.1(A) above with respect to any calendar month that
is the last calendar month of a given calendar quarter, then in lieu of the
Credit required under 9.1(A) above, GWS shall grant to SPSS a Credit with
respect to each such unfulfilled order equal to 2% of the monthly fulfillment
revenue from the region the violation occurred payable to GWS in connection with
that unfulfilled order ; provided that, in no event shall the aggregate amount
of Credits granted to SPSS in accordance with this Section 9.1(B) with respect
to any calendar month exceed 50% of the regional monthly fulfillment revenues
actually paid to GWS by SPSS with respect to that calendar month.     C.   The
amount of each Credit shall be calculated by GWS and sent to SPSS for approval
within thirty (30) days from the close of the applicable calendar month with
respect to which such Credits are due. If the Credit is reasonably approved by
SPSS, GWS shall apply the Credit to the next months invoice. If this Statement
of Work or the Agreement is terminated and SPSS cannot utilize the Credit, then
GWS shall send SPSS payment in the amount of the Credit within thirty (30) days
from the date SPSS approves the Credit.

Page 10 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

9.2 Conditions of Credits: The parties acknowledge and agree that:

SPSS will provide GWS with up to date forecasts of order volumes for the last
day of every month and every quarter, in order for GWS to provide the
appropriate staffing. No credits to SPSS will be applicable for orders exceeding
the forecast plus ten (10) percent that fail to meet the above Service Level.

  A.   Credits will be granted only with respect to Valid Orders. A “Valid
Order” is an order that meets all of GWS’s standard minimum order processing
requirements, including the following:

  •   Placed through Power Access systemically     •   Orders received into
Power Access by agreed cut off time.     •   Includes valid ship to address    
•   Contains no exceptions or Invalid Order fields     •   Product must be in
stock     •   Product must be set up in the GWS system.     •   An Auth Codes
must be at least 20 characters     •   An Auth Codes must be no longer than 40
characters     •   When using the carrier OTHER / CHECK SERVICE the method of
shipment must be listed in the notes field.     •   An invalid order is any
order that is rejected by PA due to the fault of SPSS, and has an error code
sent back to SPSS or an order that makes it through the system and is identified
as an invalid order and SPSS is notified of the reason it is invalid. This
includes all current and future exceptions mutually agreed upon by both parties
as being invalid orders.

  B.   GWS will not be liable to SPSS to provide any Credit for any delay or
failure to meet a service level if GWS’ failure is exclusively due to an act,
omission, error or failure to perform by SPSS or (ii) an event described in
Section 9(e) of the Agreement shall occur.     C.   If the Credit caps set forth
in A and B above are met in two (2) months over any twelve (12) month period,
SPSS may terminate this Statement of Work without penalty on sixty (60) day
prior written notice to GWS. SPSS shall have a right to provide such notice
anytime over a ninety (90) day period after the Credit cap is met for the second
time in the twelve month period.

10. Roles and Responsibilities
     10.1 Client Team Management — GWS

  §   Implements SOW, manages change, and integrates services for new
requirements     §   Identifies and aligns internal GWS resources by location
globally and departments as required to support current or requirements     §  
Identifies Account Manager (AM) requirements globally and coordinates team
dedicated to SPSS     §   Identifies lines of communication and paths of
escalation internally and with SPSS     §   Establishes and maintain program for
Continuous Improvement     §   Coordinates special projects (i.e SPSS Prentice
Hall) or events (i.e.SPSS EOQ)     §   Coordinates Quarterly Business Reviews
(QBR) to measure performance and improve business relationship

Page 11 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

  §   Serves as escalation point from Account Manager and/ or SPSS to Director
of Client Services and Quality Assurance

     10.2 Account Management – GWS & SPSS
Account Management is the method by which SPSS and GWS interact on an
operational basis. This sets the stage for what’s expected of both parties to
ensure that the lines of communication are always open and methods for
communicating with one another have been fully defined and agreed upon. SPSS
requires that GWS is available to answer order and account inquiry questions,
and to report problems that SPSS may be experiencing via phone and/or email. In
general, it is expected that Account Management from GWS and SPSS account for
the following:

  §   Ensure there is consistent contact and communication about relationship
and any special needs for escalation and/or system alerts     §   Ensures that
service levels of SOW are being maintained     §   Financial management to
ensure ongoing fees and invoices are accurate and any additional work is scoped
and accounted for     §   Specifically, SPSS will be required to:

  o   Participate in meetings     o   Provide information on up-coming releases
or any activities that will have an impact to the SPSS / GWS relationship     o
  Identify improvement opportunities     o   Ensure quarterly score carding    
o   Follow-up on SPSS action items for closure

  §   Specifically, GWS will be required to:

  o   Coordinate and enable SPSS to perform system availability reviews     o  
Identify improvement opportunities     o   Coordinate and distribute materials
for formal meetings     o   Follow-up on GWS action items for closure     o  
Identification of any GWS major changes (Systems, organizational, etc.) that
could have an impact on the SPSS / GWS relationship     o   Perform review of
access controls

     10.3 Resources
The following resources are those identified as critical to the daily activities
and monitoring of the services provided. Additional SPSS and GWS resources may
be incorporated in necessary discussions as necessary on a periodic basis.

          Resource Group   Member   Key Responsibilities
Vendor Manager – SPSS
  Terry Schohn
Vice President, Corporate
Administration   Represent SPSS in managing the on-going relationship with GWS
 
       
Account Manager
  Jerry Alexander   Represent GWS in managing the ongoing relationship and
general account management activities with SPSS
 
       
Service Level Managers
  North America:
Diana Davis   Represent SPSS in monitoring contractual service levels.
Accountable to SPSS customers to maintain level of service in their respective
regions.

         
 
  EMEA:
Jaap Jongejans      
 
  Singapore:    
 
  Rob Godfrey    

Page 12 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

     10.4 Meetings
     It is expected that Account Management meetings will occur for the
following areas:

          Meetings   Frequency   Meeting Content
Vendor Management Meetings
  Bi-Weekly – 2nd and 4th Tuesday of each month    
 
      New Product Releases Issues, etc  
Business Review Meetings
  Quarterly- 2nd  
§    Quarterly Vendor Score Card and Service Level reviews
 
  Tuesday of each  
§    Inventory Reviews
 
  quarter  
§    SPSS Physical Fulfillment & Distribution Improvement opportunities
 
     
§    Review GWS access lists for GlobalView and CSTools provided by SPSS
 
     
§    Discuss Upcoming Changes
 
Adhoc Meetings
  As Needed   Address issues that require immediate attention

11. Pricing, Commitment & Invoicing
     11.1 Invoicing

  §   GWS AM will track costs according to contracted fees for goods and
services.     §   GWS AM will manage POs and will create system sales orders and
monitor invoice process.     §   GWS Finance will generate invoices for goods on
an ongoing basis.     §   GWS Finance will generate an invoice for services on a
monthly basis.     §   Invoicing and payment terms are stated in Section 3.
Compensation within the Agreement.     §   GWS will bill for components as the
components are stocked.

  §   Invoices for North America operations should be sent electronically by the
5th business day of every month, later to be followed by a hard copy sent to the
SPSS Headquarters in Chicago.  Invoices should reflect all orders for North
America for the billing cycle including the costs per order split into material
costs, freight costs, order processing costs, same day costs and the invoice
total. All invoices for North America should be billed in US Dollars.     §  
Invoices for EMEA operations should be sent to the appropriate SPSS controllers
by the 5th of every month, later to be followed by a hard copy sent to their
individual offices. Each office should receive 2 files via email and 1 hard copy
via mail. The 1st file contains all orders for the

Page 13 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

      billing period and respective office including the costs per order split
into material costs, freight costs, order processing costs, same day costs and
the invoice total. The 2nd file is a copy of a sign off sheet with the summary
of all offices and the totals. A copy of all invoices for the offices should be
submitted to the Fulfillment Manager both electronically and hard copies. All
Invoices for EMEA should be billed in Euros.     §   Invoices for Singapore
operations should be sent to the appropriate SPSS controllers by the 5th of
every month, later to be followed by a hard copy sent to their individual
offices. Each office should receive 2 files via email and 1 hard copy via mail.
The 1st file contains all orders for the billing period and respective office
including the costs per order split into material costs, freight costs, order
processing costs, same day costs and the invoice total. The 2nd file is a copy
of a sign off sheet with the summary of all offices and the totals. A copy of
all invoices for the offices should be submitted to the Fulfillment Manager both
electronically and hard copies. All Invoices for Singapore should be billed in
US Dollars.     §   Separate Invoices will be prepared and delivered by GWS for
Purchase Orders submitted by SPSS for items including but not limited to printed
materials, CD duplication, and printing of manuals. These invoices must
reference the appropriate SPSS PO number and are distinct from the monthly
detail invoice for order processing and account management.

     11.2 Physical Fulfilment and Distribution Pricing

                          PFD Pricing   HAVERHILL   AMSTERDAM   SINGAPORE
Order Processing (Order Feed)
                       
Order Process Fee — first of each part number
  $ 1.95     €1.75   $ 1.45  
Pick Process Fee — per each additional item
  $ 0.25     €0.20   $ 0.15  
License Fee — per license (auth code) print and insertion
  $ 0.25     €0.20   $ 0.20  
Pack Charge — per shipment/carton, included in Order Process Fee
    —       —       —  
Bulk Order Process Fee — each part number item
  $ 1.95     €1.75   $ 1.45  
Bulk Order Carton Fee — pick, pack, label per carton
  $ 4.00     €4.50   $ 3.00  
Standard International Paperwork
  $ 4.00     €2.75   $ 3.50  
Additional International Shipment Process/ Paperwork
  Per Requirement   Per Requirement   Per Requirement
Palletizing Fee — per pallet
  $ 18.00     €12.50   $ 25.00  
Rush Order Fee — received after cut-off per order1
  $ 25.00     €25.00   $ 20.00  
Order Cancellation Fee — before order release per order
  $ 8.00       €6.00   $ 6.00  
Special Handling Fee – cancel after order release; change/ edit order post feed
transmittal per order
  $ 25.00     €25.00   $ 20.00  
Outbound Freight — per GWS carriers and rates
    —       —       —  
GWS Inter-facility Inventory transfer fee – for GWS manufactured goods; freight
and packaging fees apply to SPSS supplied material
  No Charge   No Charge   No Charge
RMA (Return Material Authorization)
                       
Standard Return Process Fee — not recommended in Singapore
  $ 8.00     €6.00   $ 6.00  
Receive, Inspect, Restock — per unit
  $ 3.10     €3.40   $ 2.50  
Warehousing & Inventory Management
                       
Warehouse Services — by quotation per hour
  $ 37.00     €35.00   $ 20.00  
Receiving Charge — receive, inspect and stock customer supplied material of a
single part per pallet
  $ 15.00     €15.00   $ 10.00  
Receiving Charge — receive, inspect and stock customer supplied material in
cartons per part
  $ 5.00     €5.00   $ 3.00  

Page 14 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

                          PFD Pricing   HAVERHILL   AMSTERDAM   SINGAPORE
 
          €14.00 EU Size        
Pallet Charge — per pallet/ location
  $ 16.00     €22.00 US Size   $14.00 M3 Size
Cycle Count Inventory — included in pallet charge
    —       —       —  
Inventory Transaction Updates — per hour
  $ 37.00     €35.00     $ 20.00  
Stock Disposition — restock, recycle or destroy by quotation
  $ 37.00     €35.00     $ 20.00  
Standard Reports — included in GlobalView Service Fee
    —       —       —  
Miscellaneous Services
                       
Additional Services — EOQ, overtime activity, misc. projects, etc.
  By Quotation   By Quotation   By Quotation
Customized Services — new process, IT and/ or PowerAccess development; quotation
per hour
  $ 150.00       —       —  
GlobalView™
                       
Service Fee — monthly hosting and support per month per facility
  $ 2,500.00     $ 2,500.00     $ 2,500.00  
Up to 10 users — with global access to all sites included in Service Fee
    —       —       —  
Additional Global Users – monthly flat fee for additional and unlimited number
of users
  $ 2,500.00       —       —  
User Set Up Fee – Each User
  $ 75.00                  

 

1   Orders are only considered ‘Rush’ if they are fulfilled on the same day at
the explicit request of SPSS and occur after the cutoff times identified in
section 4.6 of this document.

The prices set forth above cannot be changed during the Initial Term of this
Statement of Work. Thereafter, the pricing can be increased prior to each
renewal term by no more than five (5) percent over the prior year’s prices.

Page 15 of 16



--------------------------------------------------------------------------------



 



(SPSS LOGO) [c25393c2539300.gif]   Statement of Work

 
Globalware PFD Housting     

12. Acceptance
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective dually authorized officers or representatives as of the
Effective Date, which is defined as the date that the last party signs.

         
SPSS:
    GWS:  
SPSS Inc.
    GlobalWare Solutions, Inc.  
233 S. Wacker Drive, 11th floor,
    200 Ward Hill Ave  
Chicago, Illinois 60606
    Haverhill, MA 01835  
 
       
Signed and Agreed By:
    Signed and Agreed by:  
 
       
/s/ Raymond H. Panza
April 7, 2008   /s/ John P. Viliesis 3-28-08
 
(Signature)
 
(Date)  
 
(Signature)
 
(Date)
 
       
Raymond H. Panza
EVP & CFO   John P. Viliesis CFO
 
(Name)
 
(Title)  
 
(Name)
 
(Title)

Page 16 of 16